DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Withdrawn Rejections
The rejection of claims 23-42 on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 8580276 has been withdrawn in view of applicant’s submission of and the Office’s approval of a terminal disclaimer. 
The rejection of claims 23-42 on the ground of nonstatutory double patenting as being unpatentable over claims 10-14 and 23 of U.S. Patent No. 9675689 has been withdrawn in view of applicant’s submission of and the Office’s approval of a terminal disclaimer. 
The rejection of claims 23-42 on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10603375 has been withdrawn in view of applicant’s submission of and the Office’s approval of a terminal disclaimer. 
The rejection of claims 23-42 on the ground of nonstatutory double patenting as being unpatentable over claims 51-67 of copending Application No. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23, 25-28, 38-39 and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 11116834 (previously copending Application No. 16/342426). 
The instant claims are directed to a method of inducing a CMV-specific T-cell immune response in a subject comprising administering to the subject in need thereof a cytomegalovirus (CMV) vaccine comprising: 

(i) the nucleotide sequence encoding the IE1 antigenic portion includes a nucleotide sequence encoding IE1 exon 4 (IE1/e4); 
(ii) the nucleotide sequence encoding the IE2 antigenic portion is a nucleotide sequence encoding IE2 exon 5 (IE2/e5); or 
(iii) both (i) and (ii), 
thereby inducing a CMV-specific T-cell immune response.
The patented claims are directed to, inter alia, a method for treating a disease in a subject in need thereof, said method comprising: 
(i) administering to a subject a therapeutically effective amount of a composition comprising a population of human T cells expressing a T cell receptor specific for a cytomegalovirus (CMV) antigen and a recombinant chimeric antigen receptor (CAR) protein, wherein said recombinant CAR protein comprises: (A) an antibody region comprising a central cavity formed by a heavy chain variable (VH) region, a light chain variable (VL) region, a heavy chain constant region (CH) and a light chain constant region (CL), wherein said central 
(ii) administering to said subject a therapeutically effective amount of a viral vector, wherein said viral vector encodes 
(a) a CMV pp65 protein and 
(b) a fusion protein comprising exon 4 of CMV protein IE1 (e4) and exon 5 of CMV protein IE2 (e5); and 
wherein said viral vector is administered either prior to or subsequent to administering said composition comprising a population of human T cells to said subject, thereby treating said subject.  Patented claim 2 states that the viral vector can be rMVA.
The instant claims and the patented claims involved the same step of administering a viral vector (e.g., rMVA) encoding a CMV fusion protein comprising IE1(e4) and IE2(e5) to a subject.  Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 23 and 26-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 17 of copending Application No. 17/095300. 

an immunologically effective amount of a recombinant modified vaccinia Ankara (rMVA) virus, wherein the rMVA virus comprises a fusion nucleotide sequence which encodes an IEfusion CMV protein antigen, said fusion nucleotide sequence comprising a nucleotide sequence encoding an Immediate-Early Gene-1 (IE1) antigenic portion directly fused to a nucleotide sequence encoding an Immediate-Early Gene-1 (IE2) antigenic portion, wherein 
(i) the nucleotide sequence encoding the IE1 antigenic portion includes a nucleotide sequence encoding IE1 exon 4 (IE1/e4); 
(ii) the nucleotide sequence encoding the IE2 antigenic portion is a nucleotide sequence encoding IE2 exon 5 (IE2/e5); or 
(iii) both (i) and (ii), 
thereby inducing a CMV-specific T-cell immune response.
The copending claims are directed to, inter alia, a method of eliciting or modifying an immune response in a subject by administering a vaccine composition comprising an immunologically effective amount of a recombinant modified vaccinia Ankara (rMVA) vector inserted with two or more nucleic acid sequences encoding two or more CMV antigens or antigenic portions thereof, wherein the CMV antigens or antigenic fragments thereof include IEl exon 4 IEfusion, and pp65, and wherein the two or more nucleic acid sequences are inserted in one or more insertion sites selected from 044L/045L, IGR3, G1 L/18R, and Del3.
The instant claims and the copending claims involved the same step of administering an rMVA vector encoding a CMV fusion protein of IE1(e4) and IE2(e5) (i.e., IEfusion) to a subject.  Although the claims at issue are not identical, they are not patentably distinct from each other.
Response to Arguments
In the reply dated November 29, 2021, applicant argues that the Examiner failed to articulate why the claims are not patentably distinct.  Applicant’s arguments have been fully considered and not found persuasive. 
	As indicated in the rejection above, the instant claims and the claims of U.S. Patent No. 11116834 involved the same step of administering a viral vector (e.g., rMVA) encoding a CMV fusion protein comprising IE1(e4) and IE2(e5) to a subject.

Allowable Subject Matter
Claims 24, 30-37, 40 and 42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943.  The examiner can normally be reached on M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 




/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648